Citation Nr: 0923993	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  08-16 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to additional Chapter 31, Title 38, vocational 
rehabilitation benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to May 
2003.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO).  This case was remanded by the Board in 
February 2009 for additional development.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

In February 2009, the claim on appeal was remanded so that 
the veteran could be provided with a videoconference hearing 
before the Board.  This hearing was scheduled for June 4, 
2009 and the veteran properly attended the hearing.  However, 
at that time VA experienced technical problems with the 
videoconference equipment which prevented a video link from 
being established between the RO and the Board.  As such, the 
veteran requested that the hearing be rescheduled and this 
request was approved by the Board.  The next available 
hearing date is a September 2009 Travel Board hearing at the 
RO, and the veteran has requested that he be scheduled for 
this hearing.

Accordingly, the case is remanded for the following action:

The RO must place the Veteran's name on 
the docket for a Travel Board hearing 
before the Board at the RO.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


